Case 2:20-cv-00327-SPC-MRM Document 31 Filed 09/02/20 Page 1 of 2 PageID 507




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

DONNA FALCARO, as personal
representative and heir of the Estate of
Anthony Saponarra

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-327-FtM-38MRM

INTEGON NATIONAL INSURANCE
COMPANY,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is a sua sponte review of the file. On August 14, 2020, the Court

granted Defendant’s motion to dismiss Plaintiff’s Second Amended Complaint in part.

(Doc. 29). In doing so, the Court dismissed one count with prejudice and ordered Plaintiff

to file an amended complaint by August 27, 2020. The Court warned, “Failure to file a

timely amended complaint will lead to the closure of this case without further notice.”

(Doc. 29 at 4) (emphasis omitted). Yet Plaintiff neither filed an amended complaint nor

sought an extension. By failing to comply with the Court’s Order, Plaintiff shows a lack of

interest in prosecuting this case. The Court, therefore, dismisses without prejudice for

failure to prosecute and comply with a Court Order. See Foudy v. Indian River Cty.

Sheriff’s Office, 845 F.3d 1117, 1126 (11th Cir. 2017).

        Accordingly, it is now



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00327-SPC-MRM Document 31 Filed 09/02/20 Page 2 of 2 PageID 508




      ORDERED:

      (1) This case is DISMISSED without prejudice for failure to prosecute and failure

          to comply with a Court Order.

      (2) The Clerk is DIRECTED to enter judgment, terminate any pending motions or

          deadlines, and close the file.

      DONE and ORDERED in Fort Myers, Florida this 2nd day of September, 2020.




Copies: All Parties of Record




                                           2
